          Case 1:21-cr-00329-AT Document 30 Filed 09/13/21 Page 1 of 1


                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: ____________________
                                                                   DATE FILED: 9/13/2021

              -against-
                                                                             21 Cr. 329 (AT)
EDWARD NAVEDO,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The bail reconsideration hearing in this action scheduled for September 23, 2021, at
11:00 a.m. is RESCHEDULED to September 23, 2021, at 10:30 a.m.

       SO ORDERED.

Dated: September 13, 2021
       New York, New York
